DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 12/7/2021 & 8/5/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.
The Examiner notes that Applicant's Information Disclosure Statement (IDS) submissions are extremely long.  The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has not found any to be particularly relevant.  If Applicant is aware of pertinent material in the references, Applicant should so state in a response to this Office action.
"It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974)."  MPEP § 2004(13).
"Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability."  MPEP § 609.04(a)(III) (emphasis added).
Finally, Applicant is reminded that burying pertinent material among less pertinent references could give rise to a charge of inequitable conduct.  See, e.g., Costar Realty Info., Inc. v. LoopNet, Inc., 946 F. Supp.2d 766 (N.D. Ill. 2013); Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co., Inc., 837 F. Supp. 1444, 1477, 24 U.S.P.Q.2d (BNA) 1801 (N.D. Ind. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 U.S.P.Q. (BNA) 260 (S.D. Fla. 1972).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 9-11, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United Kingdom Patent No. 2,411,481 to Stothers et al.

Regarding claim 1, Stothers teaches a test circuit for an electronic sensor, the test circuit comprising:
a load resistance (21) connectable in series with the electronic sensor (20) to form a series resistance of the load resistance and an internal impedance of the electronic sensor;
an excitation circuit configured to apply a predetermined voltage to a circuit element (27, 28, & 22, collectively); and
a measurement circuit (elements 23-26 & 29-31, collectively) configured to:
initiate applying the predetermined voltage to the series resistance and determining the series resistance (page 13 ¶¶ 1 & 2);
initiate applying the predetermined voltage to the load resistance and determining the load resistance (e.g., pages 13-14); and
calculate the internal impedance of the electronic sensor using the determined series resistance and the load resistance, and provide the calculated internal impedance to a user or process (e.g., page 14 ¶ 4-page 15 ¶ 2).

	Regarding claim 4, Strothers teaches the test circuit of claim 1, wherein the measurement circuit is configured to calibrate the predetermined voltage applied using the excitation circuit (claim 61).

	Regarding claim 5, Strothers teaches the test circuit of claim 1, wherein the test circuit is configured to:
connect a calibration resistor of a predetermined resistance to an output of the test circuit (claim 19);
adjust an excitation signal applied by the excitation circuit until the test circuit measures a specified current corresponding to the predetermined voltage (claim 19); and
apply the predetermined voltage to the series resistance and the load resistance (claim 19).

Regarding claim 6, Strothers teaches a method of monitoring an electronic sensor using a test circuit, the method comprising:
connecting a load resistance (21) in series with the electronic sensor (20) to form a series resistance of the load resistance and an internal impedance of the electronic sensor;
applying, using a measurement circuit, a predetermined voltage to the series resistance and determining the series resistance (page 13 ¶¶ 1 & 2);
applying the predetermined voltage to the load resistance and determining the load resistance (e.g., pages 13-14);
calculating the internal impedance of the electronic sensor using the determined series resistance and the load resistance (e.g., page 14 ¶ 4-page 15 ¶ 2); and
providing the calculated internal impedance to a user or process (page 10 ¶ 2).

Regarding claim 9, Strothers teaches the method of claim 6, including calibrating the predetermined voltage (claim 61).

Regarding claim 10, Strothers teaches the method of claim 9, wherein calibrating the predetermined voltage includes:
electrically connecting, by the test circuit, a calibration resistor of a predetermined resistance to outputs of the test circuit (claim 19);
adjusting, by the test circuit, an excitation signal until a specified current is measured corresponding to the predetermined voltage of the excitation signal (claim 19); and
applying the predetermined voltage to the series resistance and the load resistance (claim 19).

Regarding claim 11, Strothers teaches an integrated circuit comprising:
a sensor circuit having an impedance (figure 2);
a load resistor (21) connectable in series with the sensor circuit (20) to form a series resistance of the load resistor and the internal impedance of the sensor circuit;
an excitation circuit configured to apply a predetermined voltage to a circuit element (27, 28, & 22, collectively); and
a measurement circuit (elements 23-26 & 29-31, collectively) configured to:
initiate applying the predetermined voltage to the series resistance and determining the series resistance (page 13 ¶¶ 1 & 2);
initiate applying the predetermined voltage to the load resistor and determining load resistance of the load resistor (e.g., pages 13-14); and
calculate the impedance of the sensor circuit using the determined series resistance and the load resistance (e.g., page 14 ¶ 4-page 15 ¶ 2).

Regarding claim 14, Strothers teaches the integrated circuit of claim 11, wherein the measurement circuit is configured to calibrate the predetermined voltage applied using the excitation circuit (claim 61).

Regarding claim 15, Strothers teaches the integrated circuit of claim 11, including:
a calibration resistor (claim 19);
wherein the excitation circuit is configured to apply an excitation signal to the calibration resistor (claim 19);
wherein the measurement circuit is configured to:
adjust the excitation signal applied to the calibration resistor until a specified current corresponding to the predetermined voltage is measured (claim 19); and
initiate applying the predetermined voltage to the series resistance and the load resistance (claim 19).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strothers.

Regarding claim 2, Strothers teaches the test circuit of claim 1, wherein the excitation circuit is configured to apply a specified electrical signal having a signal amplitude less than twenty millivolts (20 mV) to the series resistance, and the internal impedance of the electronic sensor is less than ten ohms (10Ω).
However, the prior art is replete with examples of similar ranges of signal amplitudes and internal sensor/sensing impedances.  (See, e.g., Japanese Patent Document JP-2004279293-A to Inoue, which describes internal resistances of detection electrodes of 1Ω and signal amplitudes of 50 mV.)  Because the prior art contains ranges that are close to the claimed range, the claimed range is obvious from a patentability standpoint.  See MPEP § 2144.05.
	This analysis applies mutatis mutandis for claims 7 and 12.

Claim(s) 3, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strothers in view of United States Patent No. 9,213,016 to Stetter et al.

	Regarding claim 3, Strothers teaches the test circuit of claim 1, but does not teach explicitly wherein the electronic sensor is an electro-chemical sensor.
	However, Stetter teaches wherein the electronic sensor is an electro-chemical sensor (Abstract).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the electrochemical sensor of Stetter with the device of Strothers in order to broaden the utility of the device for use with electrochemical sensors in addition to other types of sensors.
	This analysis applies mutatis mutandis for claims 8 and 13.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent App. Pub. No. 2014/0290337 to Higuchi et al. discloses a sensor control apparatus and gas detection system.
United States Patent No. 4,178,793 to Bremer et al. discloses an apparatus for oxygen sensor impedance measurement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868     

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
9/19/2022